Citation Nr: 1020635	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cerebral concussion.

2.  Entitlement to service connection for residuals of a 
traumatic brain injury (TBI), previously claimed as a 
cerebral concussion.

3.  Entitlement to a rating in excess of 20 percent for a 
thoracic spine disability (residuals of a fractured dorsal 
spine).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from June 1944 to June 
1946, and from September 1948 to March 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, that continued a 20 percent disability rating for 
residuals of a fractured dorsal spine and determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a cerebral concussion.

The Board notes that the RO developed the Veteran's claim for 
service connection for a cerebral concussion.  However, as 
the Veteran's representative has requested that the claim be 
evaluated as one for a traumatic brain injury, the Board 
finds that the issue is more appropriately characterized as 
captioned above.

In a January 2009 substantive appeal, the Veteran did not 
request  a hearing before the Board.  However, in a February 
2009 statement the Veteran requested a hearing before the 
Board.  In February 2010, the RO acknowledged that the 
Veteran requested a hearing before the Board.  However, in a 
March 2010 statement the Veteran's representative stated that 
the Veteran did not indicate any desire to attend a hearing 
before the Board.  Accordingly, the Veteran's hearing request 
is deemed withdrawn.  38 C.F.R. § 20.704(e) (2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for residuals 
of a traumatic brain injury and an increased rating for a 
thoracic spine disability are REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran did not timely appeal an August 1972 rating 
decision that denied service connection for a cerebral 
concussion.

2.  Evidence submitted since the August 1972 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1972 rating decision that denied service 
connection for a cerebral concussion is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1100, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a cerebral concussion.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An August 1972 rating decision denied service connection for 
a cerebral concussion.  Although the RO reopened the claim in 
an October 2008 statement of the case and has adjudicated the 
issue of entitlement to service connection on the merits, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. 
App. 1 (1995).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the August 1972 rating 
decision became final because the appellant did not file a 
timely appeal.

The claim for service connection may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in June 2007.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate a claim.  New 
and material evidence can be neither cumulative or redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  Only evidence presented since 
the last final denial on any basis will be considered, in the 
context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the August 1972 rating decision, the evidence 
consisted of the Veteran's service medical records and a June 
1972 VA examination report.  The RO denied the Veteran's 
claim because no evidence of a cerebral concussion was found 
on VA examination.

New evidence includes VA and private treatment records, VA 
examinations, and statements in support of the Veteran's 
claim.  The new evidence also includes a September 2008 VA 
brain and spinal cord examination report at which time the 
Veteran claimed that an in-service head injury significantly 
changed his personality and caused him to have headaches.  
The examiner opined that the Veteran did not have typical 
post-concussion syndrome and could not relate the Veteran's 
headaches to his in-service head injury.  However, the 
examiner opined that the Veteran's irritability and anxiety 
were symptoms of a possible traumatic brain injury.  The 
Board finds that the evidence received since the last final 
decision is new and material evidence and raises a reasonable 
possibility of substantiating this claim because it addresses 
a previously unestablished fact, that the Veteran currently 
suffers from residuals of a head injury that are related to 
his service or an event or injury in service.  That evidence 
is presumed credible for the purpose of determining whether 
it is material.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for a cerebral concussion is reopened, and 
the appeal is granted to that extent only.


ORDER

New and material evidence having been received, the claim for 
service connection for a cerebral concussion, is reopened.  
To that extent only, the claim is granted.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

In February 2009, the Veteran submitted additional medical 
evidence in support of his claim for service connection for 
residuals of a traumatic brain injury prior to certification 
of his appeal to the Board.  However, it does not appear that 
the additional evidence has been considered by the RO and the 
Veteran did not submit a waiver of initial consideration of 
that evidence by the RO.  Disabled Am. Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); VAOPGCPREC 1-2003 (2003), 69 Fed. Reg. 25177 (2004) .  
The Board finds that the RO should consider the additional 
medical evidence prior to the Board's appellate review of the 
issues on appeal.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

It appears to the Board that additional treatment records may 
be outstanding.  A review of the Veteran's VA medical records 
reflects a gap of time in records dated from August 2007 to 
January 2009.  To aid in adjudication, VA medical records 
dated since August 2007 should be obtained.

Next, the Veteran contends that he has residuals of a head 
injury that are related to an in-service head injury.  
Specifically, he contends that as a result of a motor vehicle 
accident that occurred in 1967 he sustained a head injury 
that resulted in headaches and significantly changed his 
personality.  An October 1967 clinical record indicates that 
the Veteran was involved in a motor vehicle accident after 
which he was well-oriented with a normal mental state.  An X-
ray examination of the skull was normal.  The Veteran was 
diagnosed with a right optic nerve contusion, compression 
fracture of the thoracic spine, and laceration of the right 
ear.  A February 1972 medical board summary indicates that 
the Veteran suffered a head injury and a loss of 
consciousness during the 1967 motor vehicle accident.

A VA neurological examination in June 1972 was essentially 
negative with the exception of a loss of sight in the 
Veteran's right eye.  On VA brain and spinal cord examination 
in September 2008, the Veteran presented with complaints of 
headaches and a changed personality that he related to his 
in-service head injury.  On examination, the examiner opined 
that the Veteran did not have typical post-concussion 
syndrome.  Since the Veteran's headaches developed ten to 
fifteen years prior to the examination, twenty-five years 
after his head injury, the examiner could not relate the 
Veteran's headaches to his in-service head injury.  Upon 
reviewing the other aspects of possible traumatic brain 
injury, the examiner observed that the Veteran had some 
irritability and anxiety.  However, the examiner was unable 
to relate the Veteran's apparent psychological state to the 
head injury that he sustained during service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the Veteran is 
competent to report the onset of residuals of a head injury 
during his service, and the continuity of symptoms after 
service, he is not competent to diagnose or to relate any 
current residuals of a head injury to his active service.  
Accordingly, the Board finds that a VA examination is 
necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examiner on remand 
should specifically reconcile the opinion with the September 
2008 VA opinion and opinions and any other opinions of 
record.

With respect to the Veteran's claim for an increased rating 
for a thoracic (dorsal) spine injury, he was last afforded a 
VA examination in September 2007.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 
5 Vet. App. 281 (1993).  The Veteran's last VA examination is 
not too old.  However, because updated VA treatment records 
have been requested, the prudent and thorough course of 
action is to afford the Veteran a VA examination to ascertain 
the current nature and severity of his thoracic spine 
disability.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.

1.  Obtain the Veteran's VA treatment 
records dated since August 2007.

2.  Schedule the Veteran for a VA 
traumatic brain injury examination to 
determine the nature and etiology of any 
current residuals of a head injury.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  The 
current Compensation and Pension 
Examination Traumatic Brain Injury 
Examination Guidelines must be followed.  
All indicated tests should be performed 
and all findings reported in detail.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
opinions of record, including the 
September 2008 VA opinion.  The rationale 
for all opinions should be provided.  
Specifically, the examiner should provide 
the following:

(a)  Diagnose any current residuals of 
a head injury or traumatic brain 
injury.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any residuals of a head injury or 
traumatic brain injury, including 
headaches and a psychiatric disorder, 
were incurred in or are due to or the 
result of the Veteran's service, 
including an in-service motor vehicle 
accident in 1967?  The examiner must 
consider the Veteran's statements 
regarding the incurrence of a head 
injury, in addition to his statements 
regarding the continuity of 
symptomatology and residuals of a head 
injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).

3.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's thoracic spine disability.  The 
claims file should be reviewed and that 
review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following 
information:

(a)  Set forth all current complaints, 
findings, and diagnoses pertaining to 
any thoracic spine disability.
    
(b)  Provide ranges of motion of the 
thoracic spine.

(c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.

(d)  State the length of time during 
the past twelve months that the Veteran 
has had incapacitating episodes due to 
a thoracic spine disability.  
Incapacitating episodes are periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
require rest prescribed by a physician 
and treatment by a physician.

(e)  Describe any neurological 
impairment (and any symptoms the 
impairment produces) resulting from the 
spinal disability, including any bowel 
and bladder abnormalities, and 
characterize the level of impairment 
caused any radiculopathy of the 
extremities (complete paralysis, severe 
incomplete paralysis, moderately severe 
incomplete paralysis, moderate 
incomplete paralysis, or mild 
incomplete paralysis).

(f)  State what impact, if any, the 
Veteran's thoracic spine disability has 
on his employment and daily living 
activities.  Opine as to whether the 
Veteran's service-connected thoracic 
spine disability has a marked 
interference with his employability.

4.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


